Case 5:17-cv-00003-J Document 136 Filed 10/30/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF OKLAHOMA

Craig Pc Gales 4 Service LLC, etal.,

 

)
Plaintiff(s), )
)
v. ) Case No. CIV- [7-00 3-PRW
)
Cow Government LhC, et a4, ) NOVEMBER 2020 TRIAL DOCKET
Defendant(s). )
SCHEDULING ORDER

Date: (9) 30/19

Time: {339 to [1:55

Judge Patrick R. Wyrick

Clerk: Kathy Spaulding

 

Appearing for Plaintiff(s):

woodrw Glass, Aarrett+ Bowers

 

 

 

Appearing for Defendant(s): Ronatd Shinn, Robert Welon, Thomas Koessl (by Plone), Bonnie Mac Nauguten

 

 

twhary Trial Demanded - (JNon-Jury Trial

THE FOLLOWING DEADLINES ARE SET BY THE COURT

 

 

NOTE: Except as otherwise specifically ordered by the assigned judge, this case will not be scheduled for a judicial settlement conference
unless, not later than ten (10) days after the trial docket is published, the parties file a joint motion requesting a judicial settlement conference.
The motion shall contain a certification by counsel that the parties have been advised of the motion and approve its filing. The motion shall
further describe in detail the settlement efforts made and dispute resolution techniaues previously used in the case.

 

1. Motions to join additional parties to be filed
30 days from date of this order.

 

2. Motions to amend pleadings to be filed
30 days from date of this order.

 

3. (a) Plaintiff to file a final list of expert witness(es)
in chief and submit expert reports to defendant by
09-01-2020.*

(b) Defendant to file a final list of expert witness(es)
in chief and submit expert reports to plaintiff by
09-11-2020.*

4, (a) Plaintiff to file a list of witnesses together with
addresses and brief summary of expected testimony
where witness has not already been deposed by
09-01-2020.*

(b) Defendant to file a final list of witnesses (as
described above) by _09-11-2020.*

5. (a) Plaintiff to file a final exhibit list by 09-01-2020.
Defendant to file objections to the plaintiff's final
exhibit list, under Fed.R.Civ.P. 26(a)(3)(B), within
(14) fourteen days thereafter.

(b) Defendant to file exhibit list by 09-11-2020.
Plaintiff to file objections to the defendant's final
exhibit list, under Fed.R.Civ.P. 26(a)(3)(B), within
(14) fourteen days thereafter.

*The listing of witnesses and exhibits shall separately state
those expected to be called or used and those which may
be called or used if the need arises. Except for good cause
shown, no witness will be permitted to testify and no
exhibit will be admitted in any party's case in chief unless
such witness or exhibit is included in the party's filed
witness or exhibit list.

Discovery to be completed by 10-01-2020.
Daubert motions to be filed by 10-01-2020.
All dispositive motions to be filed by 09-01-2020.

If the deadline for dispositive motions or Daubert motions
precedes the discovery deadline, the parties are expected to
conduct any discovery necessary for such motions in advance
of the motion deadline.

Trial Docket: NOVEMBER 2020 **

**Trial dockets generally begin the second Tuesday of
each month; however, this practice varies, particularly
during holidays. The published trial docket will
announce the trial setting.

 
10.

Ll.

18.

20.

21.

Case 5:17-cv-00003-J Document 136 Filed 10/30/19 Page 2 of 2

The interval between the dispositive motion deadline
(4/8) and the trial docket (4/9) is relatively inflexible.
An extension of time to file or respond to a

dispositive motion will likely affect the trial setting. 15.

Designation of deposition testimony to be used at trial
to be filed by 10-15-2020.

Objections and counter designations to be filed by
10-22-2020. Objections to counter-designations to

be filed within seven (7) days thereafter.

Motions in limine to be filed by 10-15-2020.

[No replies to motions in limine shall be filed 16.

without leave of Court]

. Requested voir dire to be filed by 10-15-2020.
17.
. Trial briefs (optional unless otherwise ordered)

to be filed by 10-15-2020.

14.

Requested jury instructions to be filed on or
before 10-15-2020.***

Proposed findings and conclusions of law to be filed
no later than 10-15-2020.***

***Tn addition to filing, the parties ARE REQUIRED to
submit their proposed jury instructions or in non-jury cases
the proposed findings and conclusions of law in Word
format to the judge via the Court's designated

mail box: wyrick-orders@okwd.uscourts.gov

Any objections or responses to the trial submissions
referenced in 9] 10, 11, 12, 13 or 14 to be filed within
seven (7) days thereafter.

The Final Pretrial Report, approved by all counsel, and in
full compliance with Local Rules (see Appendix IV),
together with a proposed order approving the report, to be
filed by 10-15-2020.

 

This case is referred to ADR: LJMediation, CJJudicial Settlement Conference

Liby agreement of the parties, with approval of the Court
Ciby Order of the Court

If the case is referred to mediation or some other form of private ADR, the process shall be completed and a report filed with
the Court by the parties, stating whether the case settled, no later than

 

(ADR information and forms are available on the court's website at www.okwd.uscourts.gov)

. UOThe parties consent to trial by Magistrate Judge.

CInitial disclosure pursuant to Fed. R. Civ. P. 26 have been made;

Clare excused; or C)shall be made not later than

Other:

 

 

Dated this Bo day of O Co ber

2017

BY ORDER OF THE COURT
CARMELITA REEDER SHINN, CLERK

By: s/Kathy Spaulding
Deputy Clerk
